Citation Nr: 0027011	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  99-10 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a low back disorder, 
claimed as degenerative spine disease, to include as 
secondary to service-connected platelet dysfunction with 
storage pool defect.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1981 to June 
1985.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.


FINDINGS OF FACT

1.  The veteran has not presented competent medical evidence 
that a current low back disorder is etiologically related to 
his period of active service or that a current low back 
disorder was proximately due to or the result of a service-
connected blood disorder.

2.  The veteran has not presented competent medical evidence 
that his service connected blood disorder has aggravated a 
low back disorder.


CONCLUSION OF LAW

The claim of entitlement to service connection for a low back 
disorder, claimed as degenerative spine disease, to include 
as secondary to service-connected platelet dysfunction with 
storage pool defect, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is in effect for platelet dysfunction with 
storage pool defect.  The veteran also has a low back 
disorder.  He contends that his service connected blood 
disorder should be considered to be aggravating his low back 
disorder because he is medically unable to undergo back 
surgery due to the blood disorder. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (1999). Applicable regulations 
provide, however, that the occurrence of an injury occurred 
during service is not, by itself, enough to warrant service 
connection; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Statutory law, as enacted by Congress, charges a claimant for 
VA benefits with the initial burden of presenting evidence of 
a well-grounded claim.  38 U.S.C.A. § 5107(a).  A well-
grounded claim has been defined by the United States Court of 
Appeals for Veterans Claims (Court) as "a plausible claim, 
one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 91 
(1990).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).  A claimant therefore 
cannot meet this burden merely by presenting lay testimony 
and/or lay statements, because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Consequently, lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for a service connection claim to be well grounded, 
there must be competent evidence of:  i) current disability 
(a medical diagnosis); ii) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence, as 
appropriate), and; iii) a nexus between the in-service injury 
or disease and the current disability (medical evidence).  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  Moreover, the 
truthfulness of evidence is presumed in determining whether a 
claim is well grounded.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  The Board emphasizes, however, that the doctrine of 
reasonable doubt does not ease the veteran's initial burden 
of submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The Board finds that the veteran's claim for service 
connection for a low back disorder on a direct basis is not 
well grounded.  In this regard, the veteran has not presented 
competent medical evidence of a relationship between a 
current low back disorder and his period of active service.  
Although he has a current diagnosis of a low back disorder, 
there is no medical evidence relating the diagnosis to 
service.  The veteran cannot meet the burden of providing 
medical evidence relating his current low back disorder to 
active service by presenting lay testimony or lay statements.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (holding 
that laypersons are not qualified to offer opinions on 
questions of medical diagnosis or medical causation).  As a 
result, the Board must conclude that the claim for service 
connection for a low back disorder on a direct basis is not 
well grounded.

The veteran has asserted an alternative theory of entitlement 
to service connection for a low back disorder, which is that 
his service connected blood disorder has aggravated his non-
service connected low back disorder by making back surgery 
medically inadvisable. 

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service-connection may also be 
granted for the degree to which a non-service-connected 
disorder is aggravated by a service-connected disorder. 
38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 7 Vet. App. 
439 (1995).  Claims for secondary service connection must 
be well grounded.  Libertine v. Brown, 9 Vet. App. 521 
(1996); Jones v. Brown, 7 Vet. App. 134, 138 (1994). 

In this case, Gary L. Harkins, M.D., a private physician, 
reported in November 1998 that the veteran has degenerative 
disease of the spine.  Dr. Harkins stated that a service-
connected bleeding disorder increased the veteran's risk of 
bleeding complications arising from surgery.  He further 
stated:

It is felt that surgery might improve his 
pain situation, but because of his 
bleeding problem, further evaluation was 
requested at [the University of 
California at San Francisco] by the 
Hematology Department where it was 
recommended the patient not have surgery, 
but proceed with conservative management 
of his pain problem.  We have followed 
this approach and his pain is present at 
a constant level, but manageable for the 
most part with pain medications.

Although he has reported that the veteran is not a good 
candidate for surgery because of his service-connected 
bleeding disorder, Dr. Harkins did not state that there had 
been a worsening of the veteran's non-service connected back 
condition because of platelet dysfunction with storage pool 
defect.  Even if the bleeding disorder effectively precludes 
back surgery, which might prove to be ameliorative, 
nevertheless, there is no medical evidence that the service 
connected blood disorder has aggravated or is aggravating the 
non-service connected low back disorder. 
Whether lack of surgical intervention has resulted in a 
deterioration of the veteran's low back disorder, since the 
time when it was determined that the blood disorder made 
surgery inadvisable, is a medical question on which a layman, 
such as the veteran, is not qualified to offer an opinion.  
Espiritu.  Dr. Harkins, who is qualified to offer medical 
opinions, has stated only that surgery "might improve [the 
veteran's] pain situation", not that the blood disorder has 
worsened the back disorder.

In Allen, the Court only addressed the question of whether VA 
may compensate a veteran for the degree of aggravation that a 
service-connected disability causes to a nonservice-connected 
disability, and not whether secondary service connection may 
be granted when a service connected disorder prevents 
treatment which might or might not improve the non-service 
connected disorder.  According to Dr. Harkins, the veteran's 
low back disorder is currently stable, with the pain at a 
constant level.  The record contains no indication by Dr. 
Harkins or any other physician that the lack of surgery is 
causing the back condition to worsen.  The Board must, 
therefore, conclude that there is no medical evidence that 
the service connected disorder has aggravated the non-service 
connected disorder.  For that reason, the claim for secondary 
service connection for a low back disorder on the basis of 
aggravation is not well grounded and must be denied. 

As the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, VA is under no duty to assist him in developing 
the facts pertinent to the claims.  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997).  Furthermore, the Board is not 
aware of the existence of any additional relevant evidence 
that could serve to make his claim well grounded.  Thus, VA 
has no additional duty under 38 U.S.C.A. § 5103(a) (West 
1991) to notify him of the evidence required to complete his 
application for service connection.  See McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  That 
notwithstanding, the Board views its discussion as sufficient 
to inform the veteran of the elements necessary to well 
ground his claim and to explain why the current attempt to 
submit a well grounded claim has failed.


ORDER

Service connection for a low back disorder, claimed as 
degenerative spine disease, to include as secondary to 
service-connected platelet dysfunction with storage pool 
defect, is denied.



		
	JAMES A. FROST
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

